Citation Nr: 1545562	
Decision Date: 10/27/15    Archive Date: 11/02/15

DOCKET NO.  12-02 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Unger, Associate Counsel 

INTRODUCTION

The Veteran had active duty service from February 1969 to September 1971, to include service in the Republic of Vietnam from June 1969 to June 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In July 2015, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge sitting at the RO.  A hearing transcript has been associated with the record.  At the hearing, the Veteran submitted additional evidence in support of his claims with a waiver of agency of original jurisdiction (AOJ) consideration.  38 C.F.R. § 20.1304(c) (2015).  Therefore, the Board may properly consider such newly received evidence.

The Board notes that additional evidence other than the records submitted at the July 2015 hearing, to include Social Security Administration (SSA) and VA treatment records, has been associated with the record since the issuance of the January 2012 statement of the case and the Veteran has not waived AOJ consideration of such evidence.  As his claims are being remanded, the AOJ will have an opportunity to review all the newly associated documents such that no prejudice results to him in the Board considering such evidence for the limited purpose of issuing a comprehensive and thorough remand.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.   

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.



REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

The Veteran contends his current bilateral hearing loss and tinnitus are a result of in-service noise exposure.  Specifically, he claims that he was exposed to excessive noise consisting of Howitzers from the nearby tank battalion as well as from mortar and rocket explosions while stationed in Vietnam.  The Board notes that the Veteran's rating of truck master, or transportation, is among those listed in the Department of Defense's Duty Military Occupational Specialties (MOS) Noise Exposure Listing.  In addition, the record reflects that the Veteran served in the Republic of Vietnam.  Consequently, the Board acknowledges his in-service noise exposure.  The Veteran further contends that he began experiencing hearing loss and tinnitus during service and that such have continued to the present time.  Therefore, he claims that service connection for such disorders is warranted.

A November 2009 VA audiology examiner diagnosed bilateral hearing loss for VA purposes, but opined that it was less likely than not that such was the result of his service as the Veteran's audiometric examinations completed during military service were the same without an increase in hearing loss during service.  The examiner further opined that it was less likely than not that the Veteran's currently diagnosed tinnitus was a result of his service as he had normal hearing at discharge.  The examiner concluded, without explanation, that both the Veteran's hearing loss of the left ear as well as his tinnitus were "likely pre-existing" conditions.  The examiner opined that "[i]t is likely that temporary increases in tinnitus and temporary hearing loss secondary to noise during military service did occur and resolved.  Current hearing levels, hearing loss and tinnitus are likely secondary to many years of occupational noise exposure levels rather than [two] years and seven months of military service."  

The Board finds that the report of the November 2009 VA audiology examiner is insufficient to adjudicate the claims on appeal as the examiner failed to provide an adequate rationale for all opinions offered.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions).  The examiner opined that the Veteran's bilateral hearing loss and tinnitus were "likely pre-existing," however he offers no explanation or rationale for his determination.  In addition, the examiner failed to identify what the pre-existing conditions were and failed to state to the degree of certainty required for pre-existing conditions.  In addition, neither tinnitus nor hearing loss are noted on the Veteran's January 1969 Report of Medical Examination.  Furthermore, he denied hearing loss prior to service during his July 2015 hearing and indicated that tinnitus had its onset during his time in Vietnam.  The Board also notes that the examiner opined that the Veteran's hearing loss and tinnitus were the result of exposure to "many years of occupational noise exposure."  However, the Veteran denied post-service noise exposure on multiple occasions and his employment history consists of growing fruit and selling vacuums.  Therefore, an addendum opinion with a complete rationale and appropriate legal standard for pre-existing conditions should be obtained.

With regard to the post-service treatment records, the Veteran indicated at his July 2015 hearing that he began to receive treatment for his hearing loss in 2004.  It is not clear from the record where he received this treatment.  In addition, he reported that he had received treatment while in Tampa, Florida.  However, dates and purposes of treatment and provider are not clear from the record.  Therefore, while on remand, the Veteran should be given an opportunity to identify any healthcare provider who treated him for his claimed bilateral hearing loss and tinnitus since service, to include the facility that treated him in Tampa, Florida, as well as any treatment in 2004.  Thereafter, any identified records should be obtained. 

Additionally, due to the length of time which will elapse on remand, updated VA treatment records from the Bay Pines VA Healthcare System dated from September 2014 to the present should be obtained for consideration in the Veteran's appeal.  Finally, as noted in the Introduction, additional evidence has been associated with the record since the issuance of the January 2012 statement of the case.  Therefore, in the readjudication of the Veteran's claims, the AOJ should consider the entirety of the evidence, to include such newly received records.

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran identify any non-VA provider who had treated him for his claimed bilateral hearing loss and/or tinnitus since service, to include the provider(s) who treated him in 2004 and for provider(s) who treated him in Tampa, Florida, and provide appropriate authorization so that any such private treatment records could be obtained.  Make at least two (2) attempts to obtain records from this source.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

2.  Obtain all treatment records from the Bay Pines VA Healthcare System dated from September 2014 to the present.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A.                § 5103A(b)(2) and 38 C.F.R. § 3.159(e).  

3.  After obtaining any outstand records, return the claims file to the VA examiner who offered the November 2009 VA opinion regarding the etiology of the Veteran's bilateral hearing loss and tinnitus.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  If the November 2009 VA examiner is not available, the claims file should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

The examiner should note review of the claims file, including service induction Report of Medical Examination dated January 1969, the service separation Report of Medical Examination dated August 1971, and the Veteran's testimony at his July 2015 Board hearing.

Following review of the record, the examiner should offer an opinion on the following:

(A)  For the Veteran's currently diagnosed bilateral hearing loss and tinnitus, based on a review of the record, to include the service treatment records, post-service medical records, and lay statements, did each condition clearly and unmistakably pre-exist the Veteran's entry into active duty?

(B)  If, in response to (A), the examiner finds that the Veteran's diagnosed bilateral hearing loss and/or tinnitus preexisted his entry to active duty, is there clear and unmistakable evidence that the Veteran's pre-existing bilateral hearing loss and/or tinnitus did not undergo an increase in the underlying pathology during service, i.e., was not aggravated during service?

If there was an increase in severity of the Veteran's bilateral hearing loss and/or tinnitus during service, was that increase clearly and unmistakably due to the natural progress of the disease?

(C)  If, in response to (A), the examiner finds that the Veteran's currently diagnosed bilateral hearing loss and/or tinnitus did not preexist his entry to active duty, is it at least as likely as not that bilateral hearing loss and/or tinnitus had its onset in service, or is otherwise related to any incident of service, to include his acknowledged in-service noise exposure as a result of his rating as a truck master and service in Vietnam?  

(D)  If, in response to (A), the examiner finds that the Veteran's currently diagnosed bilateral hearing loss and/or tinnitus did not preexist his entry to active duty, the examiner should also offer an opinion as to whether it is at least as likely as not that the Veteran's bilateral hearing loss and/or tinnitus manifested within one year of his service discharge in September 1971, i.e., by September 1972.  If so, please describe the manifestations.

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements regarding the incurrence of his claimed bilateral hearing loss and tinnitus and the continuity of symptomatology, including statements that his bilateral hearing loss and tinnitus began during active duty.  The rationale for any opinion offered should be provided. 

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence, to include the evidence received since the issuance of the January 2012 statement of the case.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


